Exhibit 10.2

 

   [img001.jpg]

 
 
 
August 14, 2014




Pernix Therapeutics Holdings, Inc.
Worrigan Limited
c/o Pernix Therapeutics Holdings, Inc.
10 Park Place, Suite 201
Morristown, New Jersey 07960


Re:  Purchase Price Reduction and Agreement Amendments


Gentlemen:


1.  
Reference, etc.  Reference is made to the (i) Asset Purchase and Sale Agreement
dated as of May 13, 2014 between Pernix Therapeutics Holdings, Inc. (“Pernix”)
and Glaxo Group Limited, GlaxoSmithKline Intellectual Property Management
Limited, GlaxoSmithKline Intellectual Property Holdings Limited, and
GlaxoSmithKline LLC (collectively, “GSK”) for the purchase and sale of certain
assets relating to the pharmaceutical product marketed under the Treximet®
trademark (the “Asset Purchase Agreement”); and (ii) Supply Agreement dated as
of May 13, 2014 between Pernix and GlaxoSmithKline LLC (“Supply
Agreement”).  Pernix will assign its interests under the Asset Purchase
Agreement and the Supply Agreement to Worrigan Limited (“Worrigan” together with
Pernix, “Purchaser”) prior to the Closing.  Capitalized terms used herein and
not otherwise defined shall have the meanings set forth in the Asset Purchase
Agreement.

 
2.  
Background.  Pursuant to the Asset Purchase Agreement, the parties agree that a
portion of the Purchase Price, the Holdback Amount, would be held back until
FDA’s issuance of the Written Request.  Due to certain unexpected manufacturing
issues related to the Product, the parties anticipate that there would be a
period of stock-out for the Product following the Closing.  Purchaser has
advised that the stock-out affects the valuation of the Transaction.  To ensure
that a Closing will occur under the Asset Purchase Agreement, as planned by the
parties, GSK and Purchaser agree to reduce the Purchase Price as set forth in
this letter agreement and to amend the Asset Purchase Agreement and Supply
Agreement to reflect the Purchase Price reduction.

 
3.  
Purchase Price Reduction.  The parties agree to reduce the Purchase Price as
follows:

 
(i)           for each Business Day beginning on August 1, 2014 and ending on
the Closing Date, the Purchase Price will be reduced by US$375,000;
 
(ii)           for each Business Day following the Closing Date and ending on
September 2, 2014, the Purchase Price will be reduced by $375,000, that GSK does
not make available for shipment (E.X.W. (Incoterm 2010), GSK Zebulon, North
Carolina manufacturing facility) to Purchaser or its distributor the quantities
of Products produced in the first two (2) batches to be supplied to Purchaser
following Closing (“Batch #1 and Batch #2”);
 
 
 

--------------------------------------------------------------------------------

 
 
(iii)  for each Business Day beginning on September 3, 2014, the Purchase Price
will be reduced by $400,000, that GSK does not make available for shipment
(E.X.W. (Incoterm 2010), GSK Zebulon, North Carolina manufacturing facility)
Batch #1 and Batch #2 to Purchaser or its distributor; and
 
(iv) for each Business Day beginning on September 25, 2014, the Purchase Price
will be reduced by $400,000, that GSK does not make available for shipment
(E.X.W. (Incoterm 2010), GSK Zebulon, North Carolina manufacturing facility)
Batch #3 to Purchaser or its distributor.
 
For example, if Batch 3 was made available for shipment on September 25, 2014
then the Purchase Price would be reduced by $400,000.  For the avoidance of
doubt, the day GSK makes a Batch available for shipment shall not count as a day
for purposes of accruing a Purchase Price reduction.
 
The targeted dates by which GSK will make available for shipment the first seven
(7) batches of Product following Closing are set forth on Exhibit A.
 
GSK hereby confirms QC release for Batch #2 on August 14, 2014.
 
Notwithstanding the foregoing, the maximum amount the Purchase Price may be
reduced pursuant to this Section 3 shall be of US$17 million.  The Parties
further acknowledge and agree that the maximum amount the Purchase Price will be
reduced will be $375,000 per Business Day for the period from the Closing Date
until September 2, 2014 and $400,000 per Business Day thereafter.  The Purchase
Price reduction described above shall be deducted from the Holdback
Amount.  Within three Business Days after Batch #3 has been made available for
shipment (E.X.W. (Incoterm 2010), GSK Zebulon, North Carolina manufacturing
facility) (the “End Delivery Date”) to Purchaser’s or Purchaser’s distributor,
GSK and Purchaser shall agree upon the total amount reduced from the Purchase
Price (“Reduction Amount”) and the amount remaining to be paid to GSK as part of
the Purchase Price following FDA’s issuance of the Written Request (the
“Adjusted Holdback Amount”).  If the Reduction Amount is US$17 million, then the
Adjusted Holdback Amount is zero.  For purposes of clarity, the Reduction Amount
shall not exceed US$17 million.  The “Purchase Price” as set forth in the Asset
Purchase Agreement is hereby redefined to mean the Cash Amount and the Adjusted
Holdback Amount.
 
4.  
Payment of the Adjusted Holdback Amount.  Purchaser’s obligation to make payment
to GSK following FDA’s issuance of the Written Request shall be the Adjusted
Holdback Amount and not the Holdback Amount.  Purchaser shall not have any
obligation to pay GSK the Adjusted Holdback Amount until the End Delivery
Date.  In the event the FDA issues the Written Request prior to the End Delivery
Date, Purchaser shall pay GSK the Adjusted Holdback Amount within three Business
Days of agreement between the Parties on the Reduction Amount.  If the FDA
issues the Written Request after the End Delivery Date, Purchaser’s obligation
to pay GSK the Adjusted Holdback Amount is as set forth in Section 8.17 of the
Asset Purchase Agreement.  The Holdback Amount referenced in Section 14.2(b) of
the Supply Agreement is hereby replaced with the Adjusted Holdback Amount.

 
 
 
2

--------------------------------------------------------------------------------

 
 
5.  
Miscellaneous.  Except as specifically set forth in this letter agreement, all
other terms and conditions under the Asset Purchase Agreement and Supply
Agreement remain unchanged.   This letter agreement shall be governed by and
construed in accordance with the laws of the State of New York.  Each of GSK,
Pernix and Worrigan irrevocably submits to the exclusive jurisdiction of the
state and federal court of New York City, as set forth in Section 11.9 of the
Asset Purchase Agreement, in connection with any dispute arising under this
letter agreement.

 
Please confirm your agreement and acceptance of the foregoing terms by signing
this letter agreement in the space provided below.
 


 
[Signature Page Follows]
 
 
 
3

--------------------------------------------------------------------------------

 
 
 

 
GLAXO GROUP LIMITED
 


By:  /s/ Leigh McCaveny______
Name:  Leigh McCaveny
Title:  Authorised Signatory
 
GLAXOSMITHKLINE INTELLECTUAL
PROPERTY MANAGEMENT LIMITED
 


By:  /s/ Leigh McCaveny______
Name:  Leigh McCaveny
Title:  Authorised Signatory
 
GLAXOSMITHKLINE INTELLECTUAL
PROPERTY HOLDINGS LIMITED
 


By:  /s/ Leigh McCaveny______
Name:  Leigh McCaveny
Title:  Authorised Signatory
 
GLAXOSMITHKLINE LLC
 


By:  /s/ William J. Mosher_____
Name:  William J. Mosher
Title:  Vice President & Secretary

 
 
 
 
4

--------------------------------------------------------------------------------

 


Acknowledged and agreed to
on the date set forth above:


PERNIX THERAPEUTICS HOLDINGS, INC.




By:  /s/ Douglas Drysdale
Name:  Douglas Drysdale
Title:  Chief Executive Officer


WORRIGAN LIMITED




By:  /s/ Douglas Drysdale
Name:  Douglas Drysdale
Title:    Director
 
 
 
5

--------------------------------------------------------------------------------

 
 
Exhibit A




Batch Number
Targeted Shipment Date
1
September 2, 2014
2
September 2, 2014
3
September 24, 2014
4
October 31, 2014
5
October 31, 2014
6
October 31, 2014
7
October 31, 2014




6

--------------------------------------------------------------------------------